Citation Nr: 0830371	
Decision Date: 09/08/08    Archive Date: 09/16/08

DOCKET NO.  06-36 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel




INTRODUCTION

The veteran had active military service from April 1952 to 
August 1967.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a February 2006 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.


FINDING OF FACT

The veteran's service-connected disabilities consist of 
arthritis of the right knee, rated as 20 percent disabling, 
arthritis of the left knee, rated as 20 percent disabling, 
bilateral hearing loss, rated as 10 percent disabling, 
arthritis of the right ankle, rated as 10 percent disabling, 
arthritis of the left ankle, rated as 10 percent disabling; 
and these disabilities alone do not preclude him from 
engaging in any form of substantially gainful employment 
which is consistent with his education and occupational 
experience.


CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 4.16 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

I.	Veterans Claims Assistance Act of 2000

Prior to initial adjudication of the veteran's claim, VA met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2007).  A letter dated in September 2005 fully 
satisfied the duty to notify provisions. 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002). 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, 
any error related to this element is harmless.  However, 
although this notice is no longer required, the Board notes 
that the veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The September 2005 letter told him to provide any 
relevant evidence in his possession.  See Pelegrini, 18 Vet 
App. at 120.  

Since the Board has concluded that the preponderance of the 
evidence is against the claim for entitlement to TDIU, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The veteran's service medical records and VA medical 
treatment records have been obtained, to the extent 
available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
veteran has not provided authorization for VA to obtain any 
private medical treatment records.  There is no indication in 
the record that any additional evidence, relevant to the 
issues decided herein, is available and not part of the 
claims file.  

The veteran was also accorded a VA examination in May 2005.  
38 C.F.R. § 3.159(c)(4).  There is no objective evidence 
indicating that there has been a material change in the 
severity of the veteran's service-connected disorders since 
he was last examined.  38 C.F.R. § 3.327(a).  The duty to 
assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  The May 2005 
VA examination report is thorough and supported by VA 
outpatient treatment records.  The examination in this case 
is adequate upon which to base a decision.
 
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II.	TDIU

Total ratings for compensation purposes may be assigned where 
the combined schedular rating for the veteran's service-
connected disability or disabilities is less than 100 percent 
when it is found that the service-connected disabilities are 
sufficient to render the appellant unemployable without 
regard to either his advancing age or the presence of any 
nonservice-connected disorders.  

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (2007).

The question in a total rating case based upon individual 
unemployability due to service-connected disability is 
whether the veteran is capable of performing the physical and 
mental acts required by employment and not whether the 
veteran is, in fact, employed.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993). 

The veteran's service-connected disabilities consist of 
arthritis of the right knee, rated as 20 percent disabling, 
arthritis of the left knee, rated as 20 percent disabling, 
bilateral hearing loss, rated as 10 percent disabling, 
arthritis of the right ankle, rated as 10 percent disabling, 
arthritis of the left ankle, rated as 10 percent disabling.  
Thus, the service-connected disabilities do not meet the 
percentage prerequisite provided in 38 C.F.R. § 4.16(a) for 
consideration of entitlement to a TDIU.  

The Board notes that where the percentage requirements are 
not met, entitlement to the benefits on an extraschedular 
basis may be considered when the veteran is unable to secure 
and follow a substantially gainful occupation by reason of 
service-connected disabilities, and consideration is given to 
the veteran's background, including his employment and 
educational history.  38 C.F.R. §§ 3.321(b), 4.16(b).  The 
Board does not have the authority to assign an extraschedular 
TDIU rating in the first instance, although appropriate cases 
must be referred to the Director of the VA Compensation and 
Pension Service for such extraschedular consideration.  
Bowling v. Principi, 15 Vet. App. 1 (2001).  

Such a referral, however, is not warranted in this case.  The 
record does not contain a competent opinion which attributes 
unemployment to his service-connected disabilities alone.  
Rather, the medical evidence suggests that a combination of 
his mental and physical problems preclude employment and not 
just his bilateral hearing, bilateral knee arthritis, and 
bilateral ankle arthritis.  The Board notes that the veteran 
has been diagnosed with nonservice-connected disorders such 
as dementia/cognitive impairment, depression, hypertension, 
diabetes, and coronary artery disease.

An October 2005 VA progress note by Dr. S.K. states, "I 
certainly do not think that [the veteran] can continue as a 
truck driver given the possibility of seizures and his 
spatial and cognitive deficits.  Given the cognitive 
deficits, I suspect that he would be unable to function 
successfully in any new form of employment."  

A September 2006 medical statement authored by Dr. S.K. 
states, "[The veteran] has multiple medical problems and is 
not employable due to the chronic medical problems like 
s[e]vere DJD knees, ankles, and [CAD] and COPD, s/p valve 
replacement[,] hearing loss[,] etc."      

In addition, a September 2006 statement from M.H., Safety 
Director at the veteran's former place of employment states, 
"After reading the list of [the veteran's] health problems, 
it is my opinion that it would be almost impossible for a 
person with these conditions to drive for us."  

Although there are opinions that the veteran's mental and 
physical disorders preclude employment, there is no competent 
medical opinion that the veteran's service-connected 
disabilities, alone, would prevent him from securing or 
following a substantially gainful occupation.  The Board 
finds, therefore, that a referral for extraschedular 
consideration is not warranted.

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for entitlement to TDIU, 
and the benefit of the doubt rule enunciated in 38 U.S.C.A. 
§ 5107(b) is not for application.  


ORDER

Entitlement to a TDIU is denied.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


